 

 Exhibit 10.1

 
DIRECTOR AGREEMENT
 
This DIRECTOR AGREEMENT is made as of November [●], 2016 (the “Agreement”), by
and between Meridian Waste Solutions, Inc., a New York corporation (the
“Company”), and [●], an individual with an address of [●] (the “Director”).
 
WHEREAS, the Company appointed the Director on [●], and desires to enter into an
agreement with the Director with respect to such appointment; and
 
WHEREAS, the Director is willing to accept such appointment and to serve the
Company on the terms set forth herein and in accordance with the provisions of
this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
 
1. Position. Subject to the terms and provisions of this Agreement, the Company
shall cause the Director to be appointed, and the Director hereby agrees to
serve the Company in such position, upon the terms and conditions hereinafter
set forth, provided, however, that the Director’s continued service on the Board
of Directors of the Company (the “Board”) after the next annual stockholders’
meeting shall be subject to approval by the Company’s stockholders.
 
2. Duties.
 
(a) During the Directorship Term (as defined herein), the Director shall make
reasonable business efforts to attend all Board meetings, serve on appropriate
subcommittees as reasonably requested by the Board, make himself available to
the Company at mutually convenient times and places, attend external meetings
and presentations, as appropriate and convenient, and perform such duties,
services and responsibilities, and have the authority commensurate to such
position.
 
(b)           The Director will use his best efforts to promote the interests of
the Company. The Company recognizes that the Director (i) is or may become a
full-time executive employee of another entity and that his responsibilities to
such entity must have priority and (ii) sits or may sit on the board of
directors of other entities. Notwithstanding the same, the Director will use
reasonable business efforts to coordinate his respective commitments so as to
fulfill his obligations to the Company and, in any event, will fulfill his legal
obligations as a Director. Other than as set forth above, the Director will not,
without the prior notification to the Board, engage in any other business
activity which could materially interfere with the performance of his duties,
services and responsibilities hereunder or which is in violation of the
reasonable policies established from time to time by the Company, provided that
the foregoing shall in no way limit his activities on behalf of (i) any current
employer and its affiliates or (ii) the board of directors of any entities on
which he currently sits. At such time as the Board receives such notification,
the Board may require the resignation of the Director if it determines that such
business activity does in fact materially interfere with the performance of the
Director’s duties, services and responsibilities hereunder.
 
 
1

 
 
3. Compensation.
 
(a) Cash Stipend. The Director shall receive a monthly cash stipend of One
Thousand Five Hundred Dollars ($1,500). For so long as the Director serves as
the chair of either the Audit Committee of the Board, the Compensation Committee
of the Board or the Nominating Committee of the Board the amount of such monthly
cash stipend shall be increased to Two Thousand Dollars ($2,000). In addition,
the Director shall receive a cash stipend of (i) $500 for every telephonic
meeting of the Board that the Director attends which is longer than forty-five
minutes; (ii) $500 for every telephonic meeting of a Committee of the Board that
the Director attends that is longer than forty-five minutes; and (iii) $1,000
for every in-person meeting that the Director attends.
 
(b) Common Stock. The Director shall be issued, (i) upon execution of this
Agreement, Twenty Thousand (20,000) shares of the Company’s common stock and
(ii) upon the last day of each fiscal quarter, commencing in the quarter in
which the Director enters into this Agreement, provided the Director is a member
of the Board as of such date, the number of shares of the Company’s common stock
equivalent to Seven Thousand Five Hundred Dollars ($7,500) as determined based
on the average closing price on the three trading days immediately preceding the
last day of such quarter.
 
(c) Stock Options. The Director shall receive, upon execution of this Agreement,
a non-qualified stock option to purchase up to Seventy-five Thousand (75,000)
shares of the Company’s common stock at an exercise price per share equal to
$1.00. Such option shall be exercisable for a period of five years. The option
shall vest in equal amounts over a period of three years at the rate of Six
Thousand Two Hundred Fifty (6,250) shares per fiscal quarter at the end of such
quarter, commencing in the quarter in which the Director enters into this
Agreement, and pro-rated for the number of days the Director serves on the Board
during the fiscal quarter. Notwithstanding the foregoing, if the Director ceases
to be a member of Board at any time during the three-year vesting period for any
reason (such as resignation, withdrawal, death, disability or any other reason),
then any un-vested options shall be irrefutably forfeited. Upon the occurrence
of a Change in Control, any un-vested options shall vest immediately, provided
the Director serves on the Board as of the date of such Change in Control.
“Change in Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of the Company,
which results in any change in the identity of the individuals or entities in
Control of the Company, other than as may result solely from the transfer of any
shares of the Company’s Series A Preferred Stock from Jeffrey Cosman to another
person. “Control” shall mean the possession, directly or indirectly, of the
power to direct, or cause the direction of, the management and policies of a
person by contract, voting of securities, or otherwise.
 
(d) Independent Contractor. The Director’s status during the Directorship Term
shall be that of an independent contractor and not, for any purpose, that of an
employee or agent with authority to bind the Company in any respect. All
payments and other consideration made or provided to the Director under this
Section 3 shall be made or provided without withholding or deduction of any
kind, and the Director shall assume sole responsibility for discharging all tax
or other obligations associated therewith.
 
 
2

 
 
(e) Expense Reimbursements. During the Directorship Term, the Company shall
reimburse the Director for (i) all reasonable out-of-pocket expenses incurred by
the Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses, and (ii) any costs associated with filings required to be made by
the Director or any of the entities managed or controlled by Director to report
beneficial ownership or the acquisition or disposition of securities of the
Company. Any reimbursements for allocated expenses (as compared to out-of-pocket
expenses of the Director) must be approved in advance by the Company.
 
4. Directorship Term. The “Directorship Term,” as used in this Agreement, shall
mean the period commencing on the date hereof and terminating on the earlier of
the date of the next annual stockholders meeting and the earliest of the
following to occur:
 
(a) the death of the Director;
 
(b) the termination of the Director from his membership on the Board by the
mutual agreement of the Company and the Director;
 
(c) the removal of the Director from the Board by the majority stockholders of
the Company; and
 
(d) the resignation by the Director from the Board.
 
5. Director’s Representation and Acknowledgment. The Director represents to the
Company that his execution and performance of this Agreement shall not be in
violation of any agreement or obligation (whether or not written) that he may
have with or to any person or entity, including without limitation, any prior or
current employer. The Director hereby acknowledges and agrees that this
Agreement (and any other agreement or obligation referred to herein) shall be an
obligation solely of the Company, and the Director shall have no recourse
whatsoever against any officer, director, employee, stockholder, representative
or agent of the Company or any of their respective affiliates with regard to
this Agreement.
 
6. Director Covenants.
 
(a) Unauthorized Disclosure. The Director agrees and understands that in the
Director’s position with the Company, the Director has been and will be exposed
to and receive information relating to the confidential affairs of the Company,
including, but not limited to, technical information, business and marketing
plans, strategies, customer information, other information concerning the
Company’s products, services, promotions, development, financing, expansion
plans, business policies and practices, and other forms of information
considered by the Company to be confidential, and proprietary and in the nature
of trade secrets. The Director agrees that during the Directorship Term and
thereafter, the Director will keep such information confidential and will not
disclose such information, either directly or indirectly, to any third person or
entity without the prior written consent of the Company; provided, however, that
(i) the Director shall have no such obligation to the extent such information is
or becomes publicly known or generally known in the Company’s industry other
than as a result of the Director’s breach of his obligations hereunder and (ii)
the Director may, after giving prior notice to the Company to the extent
practicable under the circumstances, disclose such information to the extent
required by applicable laws or governmental regulations or judicial or
regulatory process. This confidentiality covenant has no temporal, geographical
or territorial restriction. Upon termination of the Directorship Term, the
Director will promptly return to the Company and/or destroy at the Company’s
direction all property, keys, notes, memoranda, writings, lists, files, reports,
customer lists, correspondence, tapes, disks, cards, surveys, maps, logs,
machines, technical data, other product or document, and any summary or
compilation of the foregoing, in whatever form, including, without limitation,
in electronic form, which has been produced by, received by or otherwise
submitted to the Director in the course or otherwise as a result of the
Director’s position with the Company during or prior to the Directorship Term,
provided that the Company shall retain such materials and make them available to
the Director if requested by him in connection with any litigation against the
Director under circumstances in which (i) the Director demonstrates to the
reasonable satisfaction of the Company that the materials are necessary to his
defense in the litigation and (ii) the confidentiality of the materials is
preserved to the reasonable satisfaction of the Company.
 
 
3

 
 
(b) Non-Solicitation. During the Directorship Term and for a period of three (3)
years thereafter, the Director shall not interfere with the Company’s
relationship with, or endeavor to entice away from the Company, any person who,
on the date of the termination of the Directorship Term and/or at any time
during the one year period prior to the termination of the Directorship Term,
was an employee or customer (including those reasonably expected to be a
customer) of the Company or otherwise had a material business relationship with
the Company.
 
(c) Remedies. The Director agrees that any breach of the terms of this Section 6
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law. The Director therefore also agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Director and/or any and
all entities acting for and/or with the Director, without having to prove
damages or paying a bond, in addition to any other remedies to which the Company
may be entitled at law or in equity. The terms of this paragraph shall not
prevent the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including, but not limited to, the recovery of damages
from the Director. The Director acknowledges that the Company would not have
entered into this Agreement had the Director not agreed to the provisions of
this Section 6.
 
(d) The provisions of this Section 6 shall survive any termination of the
Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 6.
 
7. Indemnification. The Company agrees to indemnify the Director for his
activities as a member of the Board as set forth in the Director and Officer
Indemnification Agreement attached hereto as Exhibit A.
 
 
4

 
 
8. Non-Waiver of Rights. The failure to enforce at any time the provisions of
this Agreement or to require at any time performance by the other party hereto
of any of the provisions hereof shall in no way be construed to be a waiver of
such provisions or to affect either the validity of this Agreement or any part
hereof, or the right of either party hereto to enforce each and every provision
in accordance with its terms. No waiver by either party hereto of any breach by
the other party hereto of any provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions at
that time or at any prior or subsequent time.
 
9. Notices. Every notice relating to this Agreement shall be in writing and
shall be given by personal delivery, overnight delivery or by registered or
certified mail, postage prepaid, return receipt requested; to:
 
If to the Company:
 
Meridian Waste Solutions, Inc.
12540 Broadwell Road, Suite 2104
Milton, GA 30004
Attn: Jeffrey Cosman, Chief Executive Officer
Telephone: (678) 871-7457
Facsimile: [●]
 
with a copy (which shall not constitute notice) to:
 
Lucosky Brookman LLP
101 Wood Avenue South
Woodbridge, New Jersey 08830
Attn: Scott E. Linsky, Esq.
Telephone: (732) 395-4400
Facsimile: (732) 395-4401
 
If to the Director:
 
[●]
Telephone: [●]
Facsimile: [●]
 
Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 9.
 
10. Binding Effect/Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (including, without limitation, by
way of merger) and assigns, as applicable. Notwithstanding the provisions of the
immediately preceding sentence, neither the Director nor the Company shall
assign all or any portion of this Agreement without the prior written consent of
the other party.
 
 
5

 
 
11. Entire Agreement. This Agreement (together with the other agreements
referred to herein) sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, between them as to such subject matter.
 
12. Severability. If any provision of this Agreement, or any application thereof
to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.
 
13. Governing Law. This Agreement and the legal relations among the parties
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New Jersey, without regard to its conflict of laws rules. The
parties hereto hereby irrevocably and unconditionally (i) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought in any court of the State of New Jersey (the “New Jersey Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the New Jersey Court for purposes of any action or proceeding arising out of
or in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the New Jersey Court, and (v) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the New Jersey Court has been brought in an improper or inconvenient
forum.
 
14. Legal Fees. The parties hereto agree that the non-prevailing party in any
dispute, claim, action or proceeding between the parties hereto arising out of
or relating to the terms and conditions of this Agreement or any provision
thereof (a “Dispute”), shall reimburse the prevailing party for reasonable
attorney’s fees and expenses incurred by the prevailing party in connection with
such Dispute; provided, however, that the Director shall only be required to
reimburse the Company for its fees and expenses incurred in connection with a
Dispute if the Director’s position in such Dispute was found by the court,
arbitrator or other person or entity presiding over such Dispute to be frivolous
or advanced not in good faith.
 
15. Modifications. Neither this Agreement nor any provision hereof may be
modified, altered, amended or waived except by an instrument in writing duly
signed by the party to be charged.
 
16. Tense and Headings. Whenever any words used herein are in the singular form,
they shall be construed as though they were also used in the plural form in all
cases where they would so apply. The headings contained herein are solely for
the purposes of reference, are not part of this Agreement and shall not in any
way affect the meaning or interpretation of this Agreement.
 
17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
[-Signature Page Follows-]
 
6

 
IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written.
 
 
MERIDIAN WASTE SOLUTIONS, INC.
 
 
 
By: _________________________
Jeffrey Cosman
Chief Executive Officer
 
 
 
DIRECTOR
 
 
______________________________
______________, an individual
 
[Signature page to Director Agreement]
7

 
EXHIBIT A
 
DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
 
 
See attached.
 
 
 
 
 
 
[Exhibit A to Director Agreement]
 
8
